82650: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26892: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82650


Short Caption:SOBB, LLC VS. DIST. CT. (TAP UR FITNESS, LLC)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A775337Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerSobb, LLCKatie L. Cannata
							(Semenza Kircher Rickard)
						Christopher D. Kircher
							(Semenza Kircher Rickard)
						Jarrod L. Rickard
							(Semenza Kircher Rickard)
						Lawrence J. Semenza, III
							(Semenza Kircher Rickard)
						


Real Party in InterestTap UR Fitness, LLCCraig A. Mueller
							(Mueller & Associates)
						


RespondentGloria Sturman


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


03/23/2021Filing FeeFiling fee paid. E-Payment $250.00 from Jarrod L. Rickard. (SC)


03/23/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-08258




03/23/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-08259




03/23/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-08260




03/23/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-08261




04/15/2021Order/ProceduralFiled Order Directing Answer.  real party in interest, on behalf of respondents, shall have 28 days from the date of this order to file and serve an answer against issuance of the requested writ.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)21-10859




05/04/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real party in interest's answer to writ petition due: May 27, 2021. (SC)21-12735




05/27/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (SC)21-15302




06/08/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioners' reply due: June 24, 2021. (SC)21-16387




06/21/2021Petition/WritFiled Petitioner's Reply to Answer to Petition for Writ of Mandamus. (SC)21-17765




09/16/2021Order/DispositionalFiled Order Denying Petition for Writ of Mandamus. "ORDER the petition DENIED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26892




10/11/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-29070




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)



Combined Case View